       Case 4:19-cv-00062-DCN Document 24 Filed 01/30/20 Page 1 of 3




Lee Radford,ISB #5719
John E. Cutler, ISB #99007
PARSONS BEHLE & LATIMER
350 Memorial Dr., Ste. 300
Idaho Falls, Idaho 83402
Telephone: 208.522.6700
Facsimile: 208.522.5111
LRadfordaparsonsbehle.com
JCutler@parsonsbehle.com


Ralph A. Davies (Pro Hac Vice)
DAVIES McFARLAND & CARROLL,P.C.
One Gateway Center, 10th Floor
Pittsburgh,PA 15222
Telephone: 412.281.0737
Facsimile: 412.261.7251
RDavies(dmcpc.com

John Sheffer (Pro Hac Vice)
SHEFFER LAW FIRM,PLLC
101 South Fifth Street — Suite 1450
Louisville, Kentucky 40202
Telephone: 502.582.1600
Facsimile: 502.582.1193
isheffer@kylaw.com


Attorneysfor Defendants Hobart Brothers LLC and Praxair, Inc

                              UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT COURT OF IDAHO


NATHAN BISHOP and RACHAEL
BISHOP, husband and wife,
                                                  Case No.4:19-cv-00062-CWD
Plaintiffs,
                                               NOTICE OF SUBSTITUTION OF
vs.                                            COUNSEL WITHIN THE FIRM FOR
                                               DEFENDANTS HOBART
HOBART BROTHERS,LLC,an Ohio
                                               BROTHERS,LLC,AN OHIO
limited liability company,PRAXAIR,INC., a
                                               LIMITED LIABILITY COMPANY
Delaware corporation and XYZ BUSINESS
                                               AND PRAXAIR,INC., A DELAWARE
ENTITIES 1 THROUGH 10„
                                               CORPORATION
Defendants.


NOTICE OF SUBSTITUTION -1
26838.00114826-5378-1171v1
       Case 4:19-cv-00062-DCN Document 24 Filed 01/30/20 Page 2 of 3




        PLEASE TAKE NOTICE that Lee Radford of the law firm PARSONS BEHLE &

LATIMER,is substituted as counsel of record for Defendants Hobart Brothers, LLC and Praxair,

Inc., in the place of Bradley J. Williams. All future correspondence, pleadings, and inquiries

should be directed to:

        Lee Radford
        PARSONS BEHLE & LATIMER
        350 Memorial Drive, Suite 300
        Idaho Falls, ID 83402
       (208)522-6700
        LRadford(4arsonsbehle.com


        Co-counsel for defendants Hobart Brothers, LLC and Praxair, Inc., Ralph A. Davies and

John Sheffer, have already been admitted in this matter pro hac vice. Lee Radford, a member in

good standing of the bar of this court, of the firm Parsons Behle & Latimer is hereby designated

as co-counsel with authority to act as attorney of record for all purposes and hereby consents to

this designation by signing this Notice.

        Consent to the above substitution is hereby given.

        DATED January'%) ,2020



                                             By:    Lebei-
                                               Bradley J.     illiams

        Above Substitution is hereby accepted.

        DATED January30 , 2020.

                                               PARSONS BEHLE & LATIMER


                                               By
                                                     Lee Radford
                                                    Attorneys for Defendants Hobart Brothers LLC
                                                    and Praxair, Inc


NOTICE OF SUBSTITUTION - 2
26838.001\4826-5378-1171v 1
       Case 4:19-cv-00062-DCN Document 24 Filed 01/30/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the                day of January 2020, I filed the foregoing
NOTICE OF SUBSTITUTION OF CO SEL WITHIN THE FIRM FOR DEFENDANTS
HOBART BROTHERS,LLC,AN OHIO LIMITED LIABILITY COMPANY AND
PRAXAIR,INC., A DELAWARE CORPORATION,electronically through the CM/ECF
system, which caused the following parties or counsel to be served by electronic means, as more
fully reflected on the Notice of Electronic Filing:

Reed W. Larsen, Esq.
Javier L. Gabiola, Esq.
reed@cooper-larsen.com
iavierP,cooper-larson.com
Attorneysfor Plaintiffs

Bradley J. William, Esq.
bradq).wrightlawidaho.com


                                                Lee Radford




NOTICE OF SUBSTITUTION - 3
26838.001\4826-5378-1171v1
